Title: From Thomas Jefferson to James Madison, 21 April 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Apr. 21. 07.
                        
                        Yours of the 13th. came to hand only yesterday & I now return you the letters of Turreau, Yrujo &
                            Woodward, and mr Gallatin’s paper on foreign seamen. I retain Monroe & Pinckney’s letters to give them a more
                            deliberate perusal than I can now before the departure of the post. by the next they shall be returned. I should think it
                            best to answer Turreau at once, as he will ascribe delay to a supposed difficulty & will be sure to force an answer at
                            last. I take the true principle to be that ‘for violations of jurisdiction with the consent of the sovereign, or his
                            voluntary sufferance, indemnification is due: but that for others he is bound only to use all reasonable means to obtain
                            indemnification from the aggressor, which must be calculated on his circumstances, and these endeavors, bonâ fide made,
                            & failing, he is no further responsible’. it would be extraordinary indeed if we were to be answerable for the conduct
                            of belligerents through our whole coast, whether inhabited or not.
                        Will you be so good as to send a passport to Julian V. Niemcewicz, an American citizen of New Jersey going to
                            Europe on his private affairs. I have known him intimately for 20. years, the last 12. of which he has resided in the US.
                            of which he has a certificate of citizenship. he was the companion of Kosciuzko. be so good as to direct it to him at
                            Elizabeth town, and without delay, as he is on his departure.
                        Mr. Gallatin’s estimate of the number of foreign seamen in our employ, renders it prudent I think to suspend
                            all propositions respecting our non-emploiment of them. As, on a consultation when we were all together we had made up our
                            minds on every article of the British treaty and this of not employing their seamen was only mentioned for further enquiry
                            & consideration, we had better let the negociations go on on the ground then agreed on, & take time to consider this
                            supplementory proposition. such an addition as this to a treaty already so bad, would fill up the measure of public
                            condemnation: it would indeed be making bad worse. I am more & more convinced that our best course is to let the
                            negociation take a friendly nap & endeavor in the mean time to practice on such of it’s principles as are mutually
                            acceptable. perhaps we may hereafter barter the stipulation not to employ their seamen for some equivalent to our flag, by
                            way of convention, or perhaps the general treaty of peace may do better for us, if we shall not in the mean time have done
                            worse for ourselves. at any rate it will not be the worse for laying three weeks longer. I salute you with sincere affection.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. will you be so good as to have me furnished with a copy of mr Gallatin’s estimate of the number of
                                foreign seamen. I think he over-rates the number of officers greatly.
                        
                    